EXHIBIT 12
Ben Hutman

Subject:                           FW: FedEx Shipment 777823726311 Delivered


From: TrackingUpdates@fedex.com <TrackingUpdates@fedex.com>
Sent: Friday, February 21, 2020 11:33 AM
To: Patricia Green <pgreen@sadis.com>
Subject: FedEx Shipment 777823726311 Delivered


             Your package has been delivered
             Tracking # 777823726311

             Ship date:                                                            Delivery date:
             Thu, 2/20/2020                                                        Fri, 2/21/2020 11:27 am
             Ben Hutman, Esq. (pg,para)                                            Akshita & Sumanta Banerjee
             Sadis & Goldberg                                                      1514 Cook School Road
             New York, NY 10176                             Delivered              PITTSBURGH, PA 15241
             US                                                                    US



             Shipment Facts
             Our records indicate that the following package has been delivered.

              Tracking number:                  777823726311

              Status:                           Delivered: 02/21/2020 11:27
                                                AM Signed for By: Signature
                                                not required

              Reference:                        Banerjee

              Signed for by:                    Signature not required

              Delivery location:                PITTSBURGH, PA

              Delivered to:                     Residence

              Service type:                     FedEx Standard Overnight®

              Packaging type:                   FedEx® Envelope

              Number of pieces:                 1

              Weight:                           0.50 lb.

              Special handling/Services:        Deliver Weekday

                                                No Signature Required

                                                Residential Delivery

              Standard transit:                 2/21/2020 by 8:00 pm


                                                               1
    Please do not respond to this message. This email was sent from an unattended mailbox. This report was generated at
approximately 10:32 AM CST on 02/21/2020.

All weights are estimated.

To track the latest status of your shipment, click on the tracking number above.

Standard transit is the date and time the package is scheduled to be delivered by, based on the selected service, destination
and ship date. Limitations and exceptions may apply. Please see the FedEx Service Guide for terms and conditions of service,
including the FedEx Money-Back Guarantee, or contact your FedEx Customer Support representative.

© 2020 Federal Express Corporation. The content of this message is protected by copyright and trademark laws under U.S. and
international law. Review our privacy policy. All rights reserved.

Thank you for your business.




                                                               2
